Proceeding pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, entered in Albany County) to review a determination of the Commissioner of Correctional Services which found petitioner guilty of violating a prison disciplinary rule.
Petitioner, a prison inmate, was found guilty of using a controlled substance after his urine twice tested positive for the presence of cannabinoids. Contrary to petitioner’s contention, the misbehavior report and the positive results of the urinalysis tests constitute substantial evidence supporting the charge of drug use (see, Matter of Foust v Goord, 262 AD2d 904). To the extent that petitioner’s remaining contentions, including his challenge to the testing procedures employed and his claim of Hearing Officer bias, have been preserved for our review, we find such arguments to be lacking in merit.
Crew III, J. P., Peters, Carpinello, Graffeo and Rose, JJ., concur. Adjudged that the determination is confirmed, without costs, and petition dismissed.